ORDER
PER CURIAM.
Defendant appeals from the judgment on his conviction in a court-tried case of robbery in the second degree, § 569.030; unlawful possession of a concealable firearm, § 571.070; and resisting arrest, § 575.150 RSMo 1994, for which he was sentenced as a prior and persistent offender to one term of twenty years’ imprisonment and two terms of five years’ imprisonment. All sentences were to be served concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).